DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              YANIV OFFIR,
                                Appellant,

                                    v.

                        CITIMORTGAGE, INC.,
                              Appellee.

                              No. 4D21-994

                          [December 9, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. CACE12017033.

  Mark L. Pomeranz of Pomeranz & Associates, P.A., Hallandale, for
appellant.

  Adam J. Knight and Jacqueline Simms-Petredis of Burr & Forman
LLP, Tampa, for appellee.

PER CURIAM.

  Affirmed.

MAY, KLINGENSMITH, and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.